Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT

                                      No. 04-14-00701-CV

                                     EX PARTE Erin JUI

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-08797
                         Honorable Antonia Arteaga, Judge Presiding

        BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE PULLIAM

        In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
It is ORDERED that Erin Jui recover her costs of this appeal from the Bexar County Sheriff’s
Office.

       SIGNED March 4, 2015.


                                                 _____________________________
                                                 Jason Pulliam, Justice